Fourth Court of Appeals
                                       San Antonio, Texas
                                             April 20, 2015

                                          No. 04-14-00807-CV

         Brad and Randi AERY, and the House Intervenors Lloyd House, Robert Eugene House,
      Magdalen House, Judith Ann House, Wayne House, Jimmy R. House, Edna Pawelek Ulbrich,
        Peter Pawelek, Jesse Pawelek, Ruby Pawelek Schumacher, Elizabeth Pawalek Reigh, Roy
      Mitchell Pawelek, Darlene Robinson Williams, Diane Fischer Casey, Mary Kay Fischer Adams
                                          and Arley House,
                                              Appellants

                                                    v.
                                      Hoskins, Inc., et alAppellee/s
                                        HOSKINS, INC., et al,
                                               Appellees

                      From the 36th Judicial District Court, McMullen County, Texas
                                    Trial Court No. M-12-0045-CV-A
                                  Starr Boldrick Bauer, Judge Presiding

                                               ORDER
             The Kulka Appellees Motion for Extension of Time to File Brief has this date been
      received and filed in the above styled and numbered cause. Extension of time to file the
      Appellees brief is this date GRANTED. Time is extended to May 20, 2015.

                                                                   PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT



cc:             Peter Earl Hosey                              Daniel Pozza

                Ellen Mitchell                                David William Navarro

                C. David Kinder                               Jason Allen Newman

                Rosemarie Kanusky                             Julia Wommack Mann